Aurateq Sys. Intl., Inc. v Marvisi (2014 NY Slip Op 05018)
Aurateq Sys. Intl., Inc. v Marvisi
2014 NY Slip Op 05018
Decided on July 3, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 3, 2014Gonzalez, P.J., Acosta, DeGrasse, Freedman, Richter, JJ.


12946 105453/10

[*1] Aurateq Systems International, Inc., Plaintiff-Appellant,
vDavid Marvisi, etc., Defendant-Respondent.
Altman & Company P.C., New York (Steven Altman of counsel), for appellant.
Cox Padmore Skolnik & Shakarchy LLP, New York (Sanford Hausler of counsel), for respondent.
Order, Supreme Court, New York County (Eileen Bransten, J.), entered May 8, 2013, which granted defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In January 2006, the parties entered into a stipulation in connection with an action for breach of contract pursuant to which plaintiff released defendant from "any claim" it has or "may have" against him. The stipulation bars the instant action alleging fraud and seeking to "set aside and recover fraudulent conveyances" (see Centro Empresarial Cempresa S.A. v América Móvil, S.A.B. de C.V., 76 AD3d 310 [1st Dept 2010], affd 17 NY3d 269 [2011]). We note that the alleged fraudulent conveyances were made well in advance of the execution of the release, and
that there is no "objective evidence" that the parties intended the release to be of limited scope (see Johnson v Lebanese Am. Univ., 84 AD3d 427, 432 [1st Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 3, 2014
DEPUTY CLERK